UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4586



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONY W. REDMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-00-206)


Submitted:   March 25, 2005                 Decided:   April 8, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston, West Virginia,
for Appellant.   Kasey Warner, United States Attorney, L. Anna
Crawford, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tony   W.   Redman   appeals   the   district   court’s   order

revoking his supervised release and imposing a twelve-month prison

term.   Because we find no merit to Redman’s argument on appeal, we

affirm.

           Redman asserts, as he did before the district court, that

the Supreme Court’s decision in Blakely v. Washington, 124 S. Ct.

2531 (2004), invalidated the entire Sentencing Reform Act and

therefore the district court did not have authority to impose or

revoke any term of supervised release. In United States v. Booker,

125 S. Ct. 738 (2005), the Supreme Court applied the Blakely

decision to the federal sentencing guidelines and concluded that

the Sixth Amendment is violated when a district court imposes a

sentence under the guidelines that is greater than a sentence based

solely upon facts found by the jury.      Booker, 125 S. Ct. at 752-56.

Rather than totally invalidating the guidelines, however, the Court

held that they are no longer binding on district courts, but are

advisory only.    Sentencing courts are now required to consider the

applicable guideline range, but may “tailor the sentence in light

of other statutory concerns. . . .”       Id. at 757.

           We conclude that Booker provides Redman no grounds for

relief.   First, the provision of the Sentencing Reform Act that

governs supervised release, 18 U.S.C.A. § 3583 (West 2000 & Supp.

2004), was not affected by Booker,        See id. at 764-68.    Further,


                                  - 2 -
the   change   effected   by   Booker--making   the    guidelines   merely

advisory--was not a change in the manner in which they were applied

to revocations of supervised release pre-Booker. See United States

v. Davis, 53 F. 3d 638, 642 (4th Cir. 1995) (“Chapter 7’s policy

statements are now and have always been non-binding, advisory

guides    to   district   courts   in   supervised    release   revocation

proceedings.”).

            We accordingly affirm the order of the district court

revoking supervised release and imposing a twelve-month prison

term.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -